 In the Matter ofAMERICAN TOBACCO COMPANY,INCORPORATED, RICH-MOND SMOKING BRANCHand,COMMITTEEFOR INDUSTRIAL ORGANIZA-TION,LOCAL No. 472Case No. R-971.----Decided October ?L9, 1938Tobacco Industry-Investigation ofRepresentatives:controversy concern-ing representation of employees:rivalorganizations;refusal of employer torecognize petitioning union because of contract with otherunion-Unit Appro-priate for Collective Bargaining:employees of one plant; no showing of organi-zation of employees in six plants;no contention for four-plant unit ; no basisshown for unit of white employees in four plants-ElectionOrderedMr. Samuel Al. Spencer,for the Board.Mr. Dee TV. Stone,andMr. Sherwood E. Silliman,of New YorkCity, for the Company.Mr. John H. Suttle,of Richmond, Va., for the United.Mr. L. C. Crump,of Richmond, Va., for Local No. 182.Mr. TTY. T. Robinson,for the I. A. M.Mr. Abraham J. Harris,of counsel to the Board.DECISIONAND-DIRECTION OF ELECTION.STATEMENT OF THE CASEOn April 11, 1938, and on May 4, 1938, C. I. O. Local No. 472,herein called the United, filed with the Regional Director for theFifth Region (Baltimore, Maryland) a petition and an amendedpetition, respectively, alleging that a question affecting commercehad arisen concerning the representation of employees of Ameri-can Tobacco Company, Incorporated, herein called the Company,Richmond Smoking Branch,' Richmond, Virginia, and requestingan investigation and certification of representatives pursuant to Sec-tion 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On May 23, 1938, the National Labor RelationsBoard, herein called the Board, acting pursuant to Section 9 (c)of the Act and Article III, Section 3, of National Labor RelationsBoard Rules and Regulations-Series 1, as amended, ordered aninvestigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice.1It is clear from the record that the correct name of the petitioner is United TobaccoStemmers and Laborers Local Industrial Union No. 472, affiliated with the Committee forIndustrial Organization,and that the correct designation of the plant here involved isRichmond Branch9 N: L. R.B., No. 52.134068-39-vol. rz--38,_579, 580NATIONAL LABOR I.ELATIONS BOA1iDOn July 1, 1938, the Acting Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, uponthe U_nited`,' and upon{ TobaccoWorkers' International Union, Localto represent employees directly affected by the investigation.OnJuly 8, 1938, the Acting Regional Director duly served upon thesame parties a notice of postponement of hearing.Pursuant tonotice, a hearing was held on July 28, 1938, at Richmond, Virginia,before D. Lacy McBryde, the Trial Examiner duly designated bythe Board.At the hearing, Local No. 182 and International Asso-ciation of Machinists, herein called the I. A. M., a labor organiza-tion claiming to represent employees directly affected by the' investi-gation,were granted leave to intervene without objection.TheBoard and the Company were represented by counsel. The United,Local No. 182, and the I. A. M. were represented by their authorizedrepresentatives.All participated in the. hearing.Opportunity tobe heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.During thecourse of the hearing the Trial Examiner made several rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.The Trial Examiner reserved ruling on a motion by the Companyto dismiss the petition on the ground of insufficient evidence toprove an appropriate unit.The motion is hereby denied.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYAmerican Tobacco Company, Incorporated, is a corporation or-ganized under the laws of the State of New Jersey. Its principaloffice is in New York City. It is engaged in the manufacture andsale of cigarettes, cut and granulated smoking tobacco, chewing andplug chewing tobacco, 'and cigars, and in the importation and saleof cigarette papers.The Company operates the following cigarette and smoking andchewing tobacco factories :LocationProductRichmond,Virginia (known as the VirginiaBranch)___________________________________ Cigarettes.Richmond,Virginia (known as the RichmondBranch) ---------------------- __------------Smokingtobacco.Durham,North Carolina_____________________ Cigarettesand smokingtobacco.Reidsville,North Carolina____________________Cigarettes and little cigars.Louisville,Kentucky_________________________Smoking and chewingtobacco.Nashville,Tennessee_________________________,Chewing tobacco. DECISIONS AND ORDERS581In addition, the Company and its subsidiariesown' or lease andoperate other plants in the States of South Carolina, New Jersey;Connecticut, and Pennsylvania, and in Greece, Turkey, Italy, andCuba.The Company, through its subsidiary, American Suppliers, Incor-porated, 'purchases its domestic tobacco, which comprises approxi-mately 85 per cent of its total stock of tobacco,* in the States ofVirginia, North Carolina, South Carolina, Georgia, Kentucky, andTennessee.'. Only 7.5'per cent of the domestic tobacco is purchasedin the State of Virginia.''The Richmond Branch, the factory. here involved;manufacturesapproximately 30 per cent of the Company's total production ofsmoking tobacco.Over 90 per cent of the product of the RichmondBranch is shipped outside the State of Virginia.II.THE ORGANIZATIONSINVOLVEDUnited Tobacco Stemmers and Laborers Local Industrial UnionNo. 472, affiliated with the Committee for Industrial Organization, isa labor organization admitting to its membership all production and-maintenance employees of the Richmond Branch, excluding clerical:and supervisory employees and watchmen.Tobacco Workers' International Union, herein called the Interna-tional, is a labor organization affiliated with the American Federa=tion of Labor. It maintains Local No. 182 at the Richmond andVirginia Branches, Local No. 183 at the Durham Branch, and LocalNo. 192 at the Reidsville Branch.Local No. 182 admits to its mem-bership white production employees of the Richmond Branch and-the Virginia Branch.InternationalAssociation of Machinists is a labor organizationffiliatedwith the American Federation of Labor, admitting to its-membership all machinists employed by the 'Richmond Branch 'and-the Virginia Branch.III.THE QUESTIONCONCERNINGREPRESENTATIONThe United, which was chartered on June 14, 1937, entered intonegotiations with the Company in September of the same year inorder to conclude a collective bargaining agreement with it.TheCompany, however, refused to continue such negotiations but' instead,on December 17, 1937, renewed, for 1 year beginning January 1,1938, a contract which it had previously executed, in April' 1937,with the International.By this contract, the Company 'recognizedLocal Unions Nos. 182, 183, and 192, jointly, as the collective bargain--ing.agency for theirmembershin the Richmond Branch,,the VirginiaiBranch, the Durham Branch, and _theReidsvilleBranch. 582NATIONAL LABOR RELATIONS BOARDWe find that a question.has arisen concerning representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing, commerceand ,the free flow of commerce.V.THE APPROPRIATE UNITIn its amended petition, the United claimed the appropriate unitto consist of all hourly paid and piece-work production and main-tenance employees at the Richmond Branch, exclusive of clerical andsupervisory employees and watchmen.At the hearing the Unitedand Local No. 182 consented to exclude also the machinists, whowere claimed by the I. X. M.Local No., 182 contends that the white employees in the aboveclassifications at four of the Company's plants, namely : the Rich-mond Branch, the Virginia Branch, the Durham Branch, and theReidsville Branch, together constitute the appropriate unit.TheCompany urges that the employees of these four branches togetherwith the employees of the Louisville and Nashville plants constitutethe appropriate unit.In support of its claim the Company shows that its labor policiesare formulated in its New York offices and are' uniformly admin-istered in the six plants.Accordingly, the same working conditionsobtain in each plant and, it contends, should logically be subject tounified collective bargaining negotiations.Although one unit com-posed of the employees of the six plants might reasonably be con-sidered appropriate for the purposes of collective bargaining, theextent to which union organization has proceeded in these plantsprecludes such a finding.Neither the United nor the Internationalhas extended its organizational activity to the Nashville and Louis-ville plants, and no labor organization is in a position to assert amajority in all the plants.Under similar circumstances we haveuniformly held that one or more rather than all plants of an employer,may constitute, an appropriate unit.22 SeeMatter of United Shipyards,Inc.andLocals No 12, No. 13, No.15 of the IndustrialUnion of .Marine and Shipbuilding Workers of_America,'5 N.L R. B-742;Matter ofR., C. A., Communications,,andAmerican Radio;Telegraphists'Association,2 N. L. R. B.1109 ;Matter of Reinmgtoh'Rand,''DtcandRemington Rand'J_otnt Protective Board of theDistrict Council'Office Equipment Woaers,i2 ',N. L. R:B: 626, affirmedsub, nom. NationalLaborRelations Board V. Remington Rand, Inc.,94 Fed. (2)862 (C. C. A. 2, 1938),cert.den., 58 S. Ct. 1046(1938). DECISIONS AND: ORDERS583Although one unit composed of the employees of the Virginia,Richmond, Durham, and Reidsville Branches might reasonably beconsidered appropriate for the purposes of collective bargaining, nolabor organization has made any contention therefor.The appro-priateness of a unit comprising the white employees of the fourplants, as urged by Local No. 182, cannot be sustained.There arecolored production and maintenance employees in the four plants inquestion and no evidence was introduced to show any differentiationof functions which would constitute a basis for separation of thewhite and colored employees into separate units for the purposes ofcollective bargaining.8We find that the hourly paid and piece-work production andmaintenance employees of the Company at the Richmond Branch,excluding clerical and supervisory employees, machinists, and watch-men, constitute a unit appropriate for the purposes of collectivebargaining and that said unit will insure to employees of the Com-pany the full benefit of their right to self-organization and to collec-tive bargaining and otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESThe United claimed to represent a majority of the employees inthe appropriate unit and introduced some evidence in support ofits claim.No documentary evidence was introduced at the hearing,however, upon the basis of which we can make a finding that amajority of the employees in the appropriate unit had designatedand selected that organization as their representative for the pur-poses of collective bargaining.We therefore find that an election'by secret ballot is necessary to resolve the question concerningrepresentation.At the hearing, the United indicated that it desires that eligi-bility to vote at such election should be determined as of January 12,1938, the pay-roll date closest to the last attempt made by the Unitedto enter into a contract with the Company. The Company indicatedthat it desired eligibility to be determined as of a date closer tothat on which the election will be held.Under the circumstances ofthis case, we see no reason for not determining eligibility as of thepay-roll period immediately prior to the date of the Direction ofElection.We shall direct that the employees employed in the ap-propriate unit during the last pay-roll period next preceding the dateof this Direction, excluding those who have since quit or been dis-charged for cause, shall be eligible to vote in the election.8 On October 7, 1938, at its 58th Annual Convention, the American Federation of Laborunanimously adopted a resolution "calling upon all national and international unions anddepartments to eliminate the color bar and all forms of discrimination which serve toexclude workers from membership on account of race or color." :584NATIONALLABOR,-It ELATIONS, BOARDOn the basis of, the above findings of. fact Wand upon the entire.record in the case, the Board makes the followingCONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the rep-resentation of employees of American Tobacco Company, Incorpo-rated, at its Richmond Branch, Richmond, Virginia, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the NationalLabor Relations Act.2.The hourly paid and piece-work production and maintenanceemployees of the Company, at its Richmond Branch, Richmond, Vir-ginia, excluding clerical and supervisory employees, machinists, andwatchmen, constitute a unit appropriate for the purposes of collec-tive bargaining, within the meaning of Section 9 (b) of the NationalLabor Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act and pursuant to Article III, Section 8, of National LaborRelationsBoard Rules and Regulations-Series 1, as amended, it isherebyDIRECTEDthat, as part of the investigation authorized by the Boardto ascertainrepresentatives for collective bargaining with AmericanTobacco Company, Incorporated, Richmond Branch, an election bysecretballot be conducted within fifteen (15) days from the date ofthisDirection, under the direction and supervision of the ActingRegionalDirector for the Fifth Region, acting in this matter as theagent forthe National Labor Relations Board and subject to ArticleIII, Section 9, of saidRules and Regulations,among the hourlypaid and piece-work production and maintenance employees of Amer-icanTobacco Company, Incorporated, at its Richmond Branch,Richmond, Virginia, who were employed by it during the last pay-rollperiod next preceding the date of this Direction, excludingclericaland supervisory employees, machinists, and watchmen, andthose who have since quit or been discharged for cause, to determinewhether they desire to be represented by United Tobacco Stemmersand Laborers Local Industrial Union No. 472, affiliated with theCommittee for Industrial Organization, or Tobacco Workers' Inter-nationalUnion, Local No. 182, affiliated with the American Federa-tion of Labor, for the purposes of collective bargaining, or by neither.Mr. DONALD WAKEFIELDSMITH,concur ring :The contention of the Tobacco Workers' International Union, LocalNo. 182, that only white employees withincertain classifications con- DECISIONS AND ORDERS:585stitute an appropriate unit, is inconsistent with the contention of theTobacco Workers', International Union, Local No. 192, in a Petitionfor Certification of Representatives, involving the, Reidsville Branchof the Company, decided September 1, 1936.4 In suchcase,Local No.192, consisting 'of white persons, and Local No. 191, affiliated withthe same International, composed of colored persons, each adoptedresolutions expressing the desire that white and colored workers, en-gaged in the appropriate departments of the Reidsville Branch, be in-cluded in a single unit for purposes of collective bargaining.TheBoard there concluded that both white and colored employees en-gaged in the appropriate departments of such plant should be in-cluded in a single collective bargaining unit.The white employeeswithin certain classifications in the Reidsville Branch are includedwithin the unit which Local No. 182 here urges is appropriate.The record is void of any showing that the colored employees inthe four named Branches of the Company had designated the whiteLocals in any of the Branches as their collective bargaining repre-sentatives, or that there was any prevailing understanding betweenany existing white and colored Locals in the four Branches providingfor either joint bargaining or for the authorization by one to act ascollective bargaining representative for the other.Furthermore, therecord contains no evidence establishing any differentiation of func-tions or any other reasons which would constitute a basis for separa-tion of white and colored employees into separate collective bargain-ing units.Under the circumstances which appear from the record, the uniturged by Local No. 182 is inappropriate and I concur in the findingthat the unit claimed by the United, which includes all employeeswithin certain named classifications in the Richmond Branch, is ap-propriate for purposes of collective bargaining.[SAME TITLE]AMENDMENT TO DIRECTION OF ELECTIONNovember 10, 1938On October 29, 1938, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Election inthe above-entitled proceeding.The Direction of Election providedthat "an election by secret ballot be conducted within fifteen (151days from the date of this Direction, under the direction and super-vision of the Acting Regional Director for the Fifth Region."Atthe request of the Regional Director we shall postpone the election.' 2 N. L. R.B. 198. X586NATIONAL LABOR RELATIONS BOARDThe Board hereby amends its Direction of Election by strikingtherefrom the words above quoted and substituting therefor thewords' "an election by secret ballot be conducted within thirty (30).days from the date of this Direction under the direction and super-vision of the Regional Director for the Fifth Region."9 N. L. R.B.,No. 52a.